                         Exhibit E

Case 3:17-cv-00643-FDW-DCK Document 80-5 Filed 01/16/19 Page 1 of 4
                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                      CIVIL NO. 3:17-cv-00643-FDW-DCK


ERIC KINSINGER and DENISE                            )
KINSINGER,                                           )
                                                     )
               Plaintiffs,                           }
                                                     )
                                                     )
                                                     )       SUPPLEMENTAL
                                                     )       DECLARATION OF
               vs.                                   )       STEVEN MATTHEW GOOD
                                                     )
                                                     )       (IN OPPOSITION TO
                                                     )       PLAINTIFFS' MOTION FOR
                                                     )       SUMMARY JUDGMENT)
SMARTCORE, LLC;                     )
SMARTCORE ELECTRICAL, LLC;          )
SMARTCORE ELECTRICAL                )
SER.VICES, LLC; SMARTCORE, LLC      )
GROUP HEALTH BENEFIT PLAN;          )
JARED CRAFTON CROOK;                )
STEVEN MATTHEW GOOD;                )
WILLIAM H. WINN, JR.; ST AR         )
MARKETING AND ADMINISTRATION, INC.)
d/b/a STARMARK, INC.; TRUSTMARK LIFE)
INSURANCE COMPANY; and TRUSTMARK )
INSURANCE COMPANY,                  )
                                                     )
        Defendants.                                  )
                                                     )



        I, Steven Matthew Good, make the following declaration pursuant to 28 U.S.C. §
1746:


        1.     I am an individual defendant in this matter and a principal of co-
Defendants SmartCore, LLC, SmartCore Electrical, LLC, SmartCore Electrical Services,
LLC, the SmartCore, LLC Group Health Benefit Plan ("SmartCore Defendants"). I am




                                            1
Case 3:17-cv-00643-FDW-DCK Document 80-5 Filed 01/16/19 Page 2 of 4
over eighteen ( 18) years of age and my statements herein are based on personal
knowledge.


        2.     Shortly before voluntarily ending his employment with SmartCore, LLC
("SmartCore"), Eric Kinsinger gave an interview to a local television station that was
anonymous and contained many false and malicious statements about SmartCore. When
the interview was broadcast, Mr. Kinsinger boasted to many people, who subsequently
informed me, that he was the anonymous source interviewed for the report.


        3.     The broadcast including Mr. Kinsinger' s false statements directly caused
many customers and sources of revenue for SmartCore to stop releasing payments to
SmartCore. I am aware of this because a representative of at least one of these
organizations told me so. This directly led to SmartCore' s inability to pay Mr.
Kinsinger's wages (consisting of one paycheck), not to mention the eventual failure of
the company.


        4.     In March of201 6, after the Kinsingers' lawyer contacted SmartCore
asking for information about Starmark's denial of the claim for the Procedure, William
Winn and I authorized the sending of a letter on March 31, 2016 to the Kinsingers asking
for more information on the Procedure so that we could, if needed, revisit Starmark' s
denial of the claim for the Procedure. The Kinsingers never responded, and never
challenged Starmark's denial of coverage for the procedure until September of2016,
more than six months after the time to file an appeal of a denial of benefits under the
Plan.


        5.     All employees including Eric Kinsinger had a copy of the Plan documents,
and Starmark representatives told me that they had provided all employees with a copy of
the Plan documents. Additionally, SmartCore provided a copy of the Plan documents to
the Kinsingers as an enclosure to the letter dated March 31, 2016.


        6.     On June 3, 2016, Eric Kinsinger sent a letter to SmartCore asking for




                                             2
Case 3:17-cv-00643-FDW-DCK Document 80-5 Filed 01/16/19 Page 3 of 4
several documents supposedly related to the Plan. SmartCore had already provided two
of these documents (the Plan document and its summary description) to Mr. Kinsinger on
March 31 , 2016 as noted in the paragraph above. The remainder of the documents did
not exist; in particular, there was no services agreement or contract in place with
Starmark on June 3, 2016 because Starmark voided the agreement retroactive to January
1, 201 6. Because these documents did not exist, SmartCore could not and did not
provide them to Mr. Kinsinger.

       I declare under penalty of pe1jury that the foregoing is true and correct.


       Executed on January




                                             3
Case 3:17-cv-00643-FDW-DCK Document 80-5 Filed 01/16/19 Page 4 of 4
